ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0 
The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program and will be treated under pre-pilot procedure.
The proposed amendment appears to overcome the current rejection but will require further search and consideration to determine the scope of “having a center corresponding to a center of the substrate”.
Response to Amendment
The affidavit is directed towards the interpretation of the ‘981 reference which has been part of the record since the Non-Final Rejection and thus is not timely. The affidavit filed after final action, but before or on the date of filing a Notice of Appeal will not be entered because applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. See 37 CFR 1.116(e).
Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
As discussed above, the Affidavit has not been entered because it is not timely and therefore the arguments that rely on the affidavit are moot at this time.
In regards to applicant’s arguments as they pertain to the proposed amendments, applicant is advised that the proposed amendments have not been entered and thus said arguments are moot at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759